EXHIBIT 10.1

CBM BANCORP, INC.

2019 EQUITY INCENTIVE PLAN

ARTICLE 1 – GENERAL

Section 1.1 Purpose, Effective Date and Term. The purpose of the CBM Bancorp,
Inc. 2019 Equity Incentive Plan (the “Plan”) is to promote the long-term
financial success of CBM Bancorp, Inc. (the “Company”), and its Subsidiaries,
including Chesapeake Bank of Maryland (the “Bank”), by providing a means to
attract, retain and reward individuals who contribute to such success and to
further align their interests with those of the Company’s stockholders through
the ownership of additional common stock of the Company. The Plan also provides
eligible Participants with an opportunity to acquire an ownership interest, or
otherwise increase their ownership interest, in the Company as an additional
incentive for them to remain in the service of the Company and the Bank. The
“Effective Date” of the Plan shall be the date the Plan satisfies the applicable
stockholder approval requirements. The Plan shall remain in effect as long as
any Awards are outstanding; provided, however, that no Awards may be granted
under the Plan after the day immediately prior to the ten-year anniversary of
the Effective Date.

Section 1.2 Administration. The Plan shall be administered by the Board of
Directors of the Company or the Compensation Committee of the Company’s Board of
Directors (the “Committee”) in accordance with Section 5.1.

Section 1.3 Participation. Each Employee or Director of the Company or any
Subsidiary of the Company who is granted an Award in accordance with the terms
of the Plan shall be a “Participant” in the Plan. The grant of Awards shall be
limited to Employees and Directors of the Company or any Subsidiary.

Section 1.4 Definitions. Capitalized terms used in this Plan are defined in
Article 9 and elsewhere in this Plan.

ARTICLE 2 – AWARDS

Section 2.1 General. Any Award under the Plan may be granted singularly or in
combination with another Award (or Awards). Each Award under the Plan shall be
subject to the terms and conditions of the Plan and such additional terms,
conditions, limitations and restrictions as the Committee shall provide with
respect to such Award and as evidenced in the Award Agreement. Subject to the
provisions of Section 2.6, an Award may be granted as an alternative to or
replacement of an existing Award under the Plan or any other plan of the Company
or any Subsidiary or as the form of payment for grants or rights earned or due
under any other compensation plan or arrangement of the Company or its
Subsidiaries, including without limitation,` the plan of any entity acquired by
the Company or any Subsidiary. The types of Awards that may be granted under the
Plan include:

(a) Stock Options. A Stock Option means a grant under Section 2.2 that
represents the right to purchase shares of Stock at an Exercise Price
established by the Committee. Any Stock Option may be either an Incentive Stock
Option (an “ISO”) that is intended to satisfy the requirements applicable to an
“Incentive Stock Option” described in Code Section 422(b), or a Non-Qualified
Stock Option (a “Non-Qualified Option”) that is not intended to be an ISO;
provided, however, that no ISOs may be granted: (i) after the day immediately
prior to the ten-year anniversary of the Effective Date; or (ii) to a
non-employee. Unless otherwise specifically provided by its terms, any Stock
Option granted to an Employee



--------------------------------------------------------------------------------

under this Plan shall be an ISO to the maximum extent permitted. Any ISO granted
under this Plan that does not qualify as an ISO for any reason (whether at the
time of grant or as the result of a subsequent event) shall be deemed to be a
Non-Qualified Option. In addition, any ISO granted under this Plan may be
unilaterally modified by the Committee to disqualify such Stock Option from ISO
treatment such that it shall become a Non-Qualified Option; provided, however,
that any such modification shall be ineffective if it causes the Award to be
subject to Code Section 409A (unless, as modified, the Award complies with Code
Section 409A).

(b) Restricted Stock Awards. A Restricted Stock Award means a grant of shares of
Stock under Section 2.3 for no consideration or such minimum consideration as
may be required by applicable law, either alone or in addition to other Awards
granted under the Plan, subject to a vesting schedule.

Section 2.2 Stock Options.

(a) Grant of Stock Options. Each Stock Option shall be evidenced by an Award
Agreement that shall: (i) specify the number of Stock Options covered by the
Award; (ii) specify the date of grant of the Stock Option; (iii) specify the
vesting period or other conditions to vesting; (iv) the Exercise Price; and
(v) contain such other terms and conditions not inconsistent with the Plan,
including the effect of termination of a Participant’s employment or Service
with the Company as the Committee may, in its discretion, prescribe.

(b) Terms and Conditions. A Stock Option shall be exercisable in accordance with
such terms and conditions and during such periods as may be established by the
Committee. In no event, however, shall a Stock Option expire later than ten
(10) years after the date of its grant (or five (5) years with respect to ISOs
granted to an Employee who is a 10% Stockholder). The “Exercise Price” of each
Stock Option shall not be less than 100% of the Fair Market Value of a share of
Stock on the date of grant (or, if greater, the par value of a share of Stock);
provided, however, that the Exercise Price of an ISO shall not be less than 110%
of Fair Market Value of a share of Stock on the date of grant if granted to a
10% Stockholder; provided further, that the Exercise Price may be higher or
lower in the case of Stock Options granted or exchanged in replacement of
existing Awards held by an Employee or Director of, or service provider to, an
acquired entity.

(c) Method of Exercise. Subject to the other terms and conditions hereof, a
Participant may exercise any Stock Option, to the extent such Stock Option is
vested, by giving written notice of exercise to the Company, provided, however,
that in no event shall a Stock Option be exercisable for a fractional share. The
date of exercise of a Stock Option shall be the later of: (i) the date on which
the Company receives such written notice; and (ii) the date on which the
Participant pays the applicable Exercise Price pursuant to this Section 2.2(c).
The payment of the Exercise Price of a Stock Option shall be by cash or, subject
to limitations imposed by applicable law, by such other means as the Committee
may from time to time permit, including: (i) by tendering, either actually or
constructively by attestation, shares of Stock valued at Fair Market Value as of
the day of exercise; (ii) by irrevocably authorizing a third party, acceptable
to the Committee, to sell shares of Stock (or a sufficient portion of the
shares) acquired upon exercise of the Stock Option and to remit to the Company a
sufficient portion of the sale proceeds to pay the entire Exercise Price and any
tax withholding resulting from such exercise; (iii) by a net settlement of the
Stock Option, using a portion of the shares obtained on exercise in payment of
the Exercise Price of the Stock Option (and if applicable, any required tax
withholding, to the extent permitted under the Plan); (iv) by personal,
certified or cashier’s check; or (v) by any combination thereof. The total
number of shares that may be acquired upon the exercise of a Stock Option shall
be rounded down to the nearest whole share, with cash-in-lieu paid by the
Company, at its discretion, for the value of any fractional share.

 

2



--------------------------------------------------------------------------------

(d) Prohibition of Cash Buy-Outs of Underwater Stock Options. Under no
circumstances will any Stock Options which were granted under the Plan be bought
back by the Company at a time when the Exercise Price of such Stock Options is
greater than the Fair Market Value of the Stock on the date of the purchase
transaction without stockholder approval of such transaction.

Section 2.3 Restricted Stock.

(a) Grant of Restricted Stock. Each Restricted Stock Award shall be evidenced by
an Award Agreement that shall: (i) specify the number of shares of Stock covered
by the Restricted Stock Award; (ii) specify the date of grant of the Restricted
Stock Award; (iii) specify the vesting period; and (iv) contain such other terms
and conditions not inconsistent with the Plan, including the effect of
termination of a Participant’s employment or Service with the Company. All
Restricted Stock Awards shall be in the form of issued and outstanding shares of
Stock that, at the discretion of the Committee, shall be either: (x) registered
in the name of the Participant and held by or on behalf of the Company, together
with a stock power executed by the Participant in favor of the Company, pending
the vesting or forfeiture of the Restricted Stock; or (y) registered in the name
of, and delivered to, the Participant. In any event, the certificates evidencing
the Restricted Stock Award shall at all times prior to the applicable vesting
date bear the following legend:

The Stock evidenced hereby is subject to the terms of an Award Agreement with
CBM Bancorp, Inc., dated [Date], made pursuant to the terms of the CBM Bancorp,
Inc. 2019 Equity Incentive Plan, copies of which are on file at the executive
offices of CBM Bancorp, Inc., and may not be sold, encumbered, hypothecated or
otherwise transferred except in accordance with the terms of such Plan and Award
Agreement, or such other restrictive legend as the Committee, in its discretion,
may specify.

Notwithstanding the foregoing, the Company may in its sole discretion issue
Restricted Stock in any other approved format (e.g., electronically or by
book-entry form) in order to facilitate the paperless transfer of such Awards.
In the event Restricted Stock is not issued in certificate form, the Company and
the transfer agent shall maintain appropriate bookkeeping entries that evidence
Participants’ ownership of such Awards. Restricted Stock that is not issued in
certificate form shall be subject to the same terms and conditions of the Plan
as certificated shares, including the restrictions on transferability and the
provision of a stock power executed by the Participant in favor of the Company,
until the satisfaction of the conditions to which the Restricted Stock Award is
subject.    Notwithstanding anything herein to the contrary, the Committee shall
distribute to a Participant the Stock vested in accordance with a Restricted
Stock Award, or portion thereof, within thirty days following the date of such
vesting.

(b) Terms and Conditions. Each Restricted Stock Award shall be subject to the
following terms and conditions:

(i) Dividends. Unless the Committee determines otherwise with respect to any
Restricted Stock Award and specifies such determination in the relevant Award
Agreement, any dividends or distributions declared and paid with respect to
shares of Stock subject to the Restricted Stock Award shall be immediately
distributed to the Participant based upon the dividend payment date. If the
Committee determines to delay the distribution of dividends to a Participant
until the vesting of an Award of Restricted Stock, the Committee shall cause the
dividend (and any earnings thereon) to be distributed to the Participant no
later than two and one-half months following the date on which the Restricted
Stock vests.

 

3



--------------------------------------------------------------------------------

(ii) Voting Rights. Unless the Committee determines otherwise with respect to
any Restricted Stock Award and specifies such determination in the relevant
Award Agreement, a Participant shall have voting rights related to the unvested,
non-forfeited Restricted Stock which has been issued in the name of a
Participant and is represented by issued and outstanding Stock, and such voting
rights shall be exercised by the Participant in his or her discretion. Any
shares of Stock held by the Trust prior to issuance to a Participant shall be
voted by the Trustee of such Trust as directed by the Committee.

(iii) Tender Offers and Merger Elections. Each Participant to whom a Restricted
Stock Award is granted shall have the right to respond, or to direct the
response, with respect to the related shares of Restricted Stock, to any tender
offer, exchange offer, cash/stock merger consideration election or other offer
made to, or elections made by, the holders of shares of Stock. Such a direction
for any such shares of Restricted Stock shall be given by proxy or ballot (if
the Participant is the beneficial owner of the shares of Restricted Stock for
voting purposes) or by completing and filing, with the inspector of elections,
the trustee or such other person who shall be independent of the Company as the
Committee shall designate in the direction (if the Participant is not such a
beneficial owner), a written direction in the form and manner prescribed by the
Committee. If no such direction is given, then the shares of Restricted Stock
shall not be tendered.

(iv) Other Matters. The conditions for granting or vesting and the other
provisions of Restricted Stock Awards need not be the same with respect to each
recipient.

Section 2.4 Vesting of Awards. The Committee shall specify the vesting schedule
or conditions of each Award; provided that, except in the event of the death or
Disability of a Participant or upon a Change of Control, Awards under the Plan
awarded to an Employee or a Director shall be granted with a vesting rate not
more rapid than twenty percent (20%) per year, with the first installment
vesting no earlier than the one-year anniversary of the date of grant. The
Committee may provide for the acceleration of vesting in the event of the
Participant’s death or Disability or upon a Change in Control, which terms shall
be set forth in the Award Agreement.

Section 2.5 Deferred Compensation. If any Award would be considered “deferred
compensation” as defined under Code Section 409A (“Deferred Compensation”), the
Committee reserves the absolute right (including the right to delegate such
right) to unilaterally amend the Plan or the Award Agreement, without the
consent of the Participant, to maintain exemption from, or to comply with, Code
Section 409A. Any amendment by the Committee to the Plan or an Award Agreement
pursuant to this Section shall maintain, to the extent practicable, the original
intent of the applicable provision without violating Code Section 409A. A
Participant’s acceptance of any Award under the Plan constitutes acknowledgement
and consent to such rights of the Committee, without further consideration or
action. Any discretionary authority retained by the Committee pursuant to the
terms of this Plan or pursuant to an Award Agreement shall not be applicable to
an Award which is determined to constitute Deferred Compensation, if such
discretionary authority would contravene Code Section 409A.

Section 2.6 Prohibition Against Option Repricing. Except for adjustments
pursuant to Section 3.4, and reductions of the Exercise Price approved by the
Company’s stockholders, neither the Committee nor the Board shall have the right
or authority to make any adjustment or amendment that reduces or would have the
effect of reducing the Exercise Price of a Stock Option previously granted under
the Plan, whether through amendment, cancellation (including cancellation in
exchange for a cash payment in excess of the Stock Option’s in-the-money value
or in exchange for Stock Options or other Awards) or replacement grants, or
other means.

 

4



--------------------------------------------------------------------------------

Section 2.7. Effect of Termination of Service on Awards. The Committee shall
establish the effect of a Termination of Service on the continuation of rights
and benefits available under an Award and, in so doing, may make distinctions
based upon, among other things, the cause of Termination of Service and type of
Award. Unless otherwise specified by the Committee and set forth in an Award
Agreement between the Company and the Participant or as set forth in an
employment or severance agreement entered into by and between the Company and/or
the Bank and an Employee, the following provisions shall apply to each Award
granted under this Plan:

(a) Upon a Participant’s Termination of Service for any reason other than due to
Disability, death, or termination for Cause, Stock Options shall be exercisable
only as to those shares that were immediately exercisable by such Participant at
the date of termination, and Stock Options may be exercised only for a period of
three (3) months following termination and any Restricted Stock Award that has
not vested as of the date of Termination of Service shall expire and be
forfeited.

(b) In the event of a Termination of Service for Cause, all Stock Options
granted to a Participant that have not been exercised and all Restricted Stock
Awards granted to a Participant that have not vested as of the date of such
Termination of Service for Cause shall expire and be forfeited as of such date
of Termination of Service.

(c) Upon Termination of Service for reasons of Disability or death, all Stock
Options shall be exercisable as to all shares subject to an outstanding Award,
whether or not then exercisable, and all Restricted Stock Awards shall vest as
to all shares subject to an outstanding Award, whether or not otherwise
immediately vested, at the date of Termination of Service. Stock Options may be
exercised for a period of one year following Termination of Service due to death
or Disability or the remaining unexpired term of the Stock Option, if less;
provided, however, that no Stock Option shall be eligible for treatment as an
ISO in the event such Stock Option is exercised more than one year following
Termination of Service due to Disability and provided, further, in order to
obtain ISO treatment for Stock Options exercised by heirs or devisees of an
optionee, the optionee’s death must have occurred while employed or within three
months of Termination of Service. Notwithstanding anything herein to the
contrary, no Stock Option shall be eligible for treatment as an ISO in the event
such Stock Option is exercised more than three (3) months following Termination
of Service other than as a result of death or Disability.

(d) Notwithstanding anything herein to the contrary, no Stock Option shall be
exercisable beyond the last day of the original term of such Stock Option.

(e) Notwithstanding the provisions of this Section 2.7, the effect of a Change
in Control on the vesting and exercisability of Stock Options and Restricted
Stock Awards is as set forth in Article 4.

ARTICLE 3 - Shares Subject to Plan

Section 3.1 Available Shares. The shares of Stock with respect to which Awards
may be made under the Plan shall be shares currently authorized but unissued,
currently held or, to the extent permitted by applicable law, subsequently
acquired by the Company as treasury shares, including shares purchased in the
open market or in private transactions, or shares acquired in the open market or
in private transactions by any Trust established for purposes of administration
of the Plan.

Section 3.2 Share Limitations.

(a) Share Reserve. Subject to the following provisions of this Section 3.2, the
maximum number of shares of Stock that may be delivered to Participants and
their beneficiaries under the Plan shall be

 

5



--------------------------------------------------------------------------------

equal to 592,480 shares of Stock. The maximum number of shares of Stock that may
be delivered pursuant to the exercise of Stock Options (all of which may be
granted as ISOs, Non-Qualified Options or a combination of each) is 423,200
shares of Stock. The maximum number of shares of Stock that may be issued as
Restricted Stock Awards is 169,280 shares of Stock. The aggregate number of
shares available for grant under this Plan and the number of shares of Stock
subject to outstanding awards shall be subject to adjustment as provided in
Section 3.4.

(b) Computation of Shares Available. For purposes of this Section 3.2, the
number of shares of Stock available for the grant of additional Stock Options or
Restricted Stock Awards shall be reduced by the number of shares of Stock
previously granted, subject to the following: (i) to the extent any shares of
Stock covered by an Award (including Restricted Stock Awards) under the Plan are
not delivered to a Participant or beneficiary for any reason, including because
the Award is forfeited or canceled or because a Stock Option is not exercised,
then such shares shall not be deemed to have been delivered for purposes of
determining the maximum number of shares of Stock available for delivery under
the Plan. To the extent: (i) a Stock Option is exercised by using an actual or
constructive exchange of shares of Stock to pay the Exercise Price; or
(ii) shares of Stock are withheld to satisfy withholding taxes upon exercise or
vesting of an Award granted hereunder; or (iii) shares are withheld to satisfy
the exercise price of Stock Options in a net settlement of Stock Options, then
the number of shares of Stock available shall be reduced by the gross number of
Stock Options exercised rather than by the net number of shares of Stock issued.

Section 3.3 Limitations on Grants to Employees and Directors.

(a) Employee Awards.

(i) Stock Options - Employees. The maximum number of shares of Stock, in the
aggregate, that may be covered by a Stock Option granted to any one Employee
under the Plan shall be 105,800 shares, all of which may be granted during any
calendar year. This maximum amount represents approximately twenty-five percent
(25%) of the maximum number of shares of Stock that may be delivered pursuant to
Stock Options under Section 3.2.

(ii) Restricted Stock Awards - Employees. The maximum number of shares of Stock,
in the aggregate, that may be subject to Restricted Stock Awards granted to any
one Employee under the Plan shall be 42,320 shares, all of which may be granted
during any calendar year. This maximum amount represents approximately
twenty-five percent (25%) of the maximum number of shares of Stock that may be
issued as Restricted Stock Awards.

(b) Director Awards.

(i) Stock Options – Aggregate Limit. Individual non-employee Directors may be
granted Stock Options of up to 21,160 shares, in the aggregate, all of which may
be granted during any calendar year and, in addition, all non-employee
Directors, in the aggregate, may be granted up to 126,960 shares all of which
may be granted during any calendar year. These maximum amounts represent
approximately five percent (5%) and thirty percent (30%), respectively, of the
maximum number of shares of Stock that may be delivered pursuant to Stock
Options under Section 3.2.

(ii) Restricted Stock Awards – Aggregate Limit. Individual non-employee
Directors may be granted Restricted Stock Awards of up to 8,464 shares, in the
aggregate, all of which may be granted during any calendar year and, in
addition, all non-employee Directors, in the aggregate, may be granted up to
50,784 shares all of which may be granted during any calendar year. These
maximum amounts represent approximately five percent (5%) and thirty percent
(30%), respectively, of the maximum number of shares of Stock that may be
delivered pursuant to Restricted Stock Awards under Section 3.2.

 

6



--------------------------------------------------------------------------------

(iii) Initial Grants to Non-Employee Directors. Each non-employee Director who
is in the Service of the Company and/or a Subsidiary on the Effective Date shall
automatically be granted an Award of Stock Options and Restricted Stock as
follows:

(A) Stock Options – Non-Employee Directors. Each non-employee Director who is in
the Service of the Company and/or Subsidiary immediately following the 2019
Annual Meeting shall receive, on the Effective Date, a grant of 21,160 Stock
Options, and this amount represents 5.0% of the maximum number of shares of
Stock that may be delivered pursuant to Stock Options under Section 3.2.

(B) Restricted Stock Awards – Non-Employee Directors. Each non-employee Director
who is in the Service of the Company and/or Subsidiary immediately following the
2019 Annual Meeting shall receive, on the Effective Date, a grant of 8,464
shares of Restricted Stock, and this amount represents 5.0% of the maximum
number of shares of Stock that may be delivered pursuant to Restricted Stock
Awards under Section 3.2.

(c) The aggregate number of shares available for grant under this Plan and the
number of shares subject to outstanding Awards, including the limit on the
number of Awards available for grant under this Plan described in this
Section 3.3, shall be subject to adjustment as provided in Section 3.4.

Section 3.4 Corporate Transactions.

(a) General. In the event any recapitalization, forward or reverse stock split,
reorganization, merger, consolidation, spin-off, combination, repurchase, or
exchange of shares of Stock or other securities, stock dividend or other special
and nonrecurring dividend or distribution (whether in the form of cash,
securities or other property), liquidation, dissolution, or other similar
corporate transaction or event, affects the shares of Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Participants under the Plan and/or under any Award granted under the
Plan, then the Committee shall, in an equitable manner, adjust any or all of:
(i) the number and kind of securities deemed to be available thereafter for
grants of Stock Options or Restricted Stock Awards in the aggregate to all
Participants and individually to any one Participant; (ii) the number and kind
of securities that may be delivered or deliverable in respect of outstanding
Stock Options and Restricted Stock Awards; and (iii) the Exercise Price of Stock
Options. In addition, the Committee is authorized to make adjustments in the
terms and conditions of, and the criteria included in, Stock Options and
Restricted Stock Awards (including, without limitation, cancellation of Stock
Options and Restricted Stock Awards in exchange for the in-the-money value, if
any, of the vested portion thereof, or substitution or exchange of Stock Options
and Restricted Stock Awards using stock of a successor or other entity) in
recognition of unusual or nonrecurring events (including, without limitation,
events described in the preceding sentence) affecting the Company or any parent
or Subsidiary or the financial statements of the Company or any parent or
Subsidiary, or in response to changes in applicable laws, regulations, or
accounting principles.

(b) Merger in which Company is Not Surviving Entity. In the event of any merger,
consolidation, or other business reorganization (including, but not limited to,
a Change in Control) in which the Company is not the surviving entity, unless
otherwise determined by the Committee at any time at or after grant and prior to
the consummation of such merger, consolidation or other business reorganization,
any Stock Options granted under the Plan which remain outstanding shall be
converted into Stock Options to purchase voting common equity securities of the
business entity which survives such merger, consolidation or other business
reorganization having substantially the same terms and conditions as the
outstanding Stock Options under this Plan and reflecting the same economic
benefit (as measured by the

 

7



--------------------------------------------------------------------------------

difference between the aggregate Exercise Price and the value exchanged for
outstanding shares of Stock in such merger, consolidation or other business
reorganization), all as determined by the Committee prior to the consummation of
such merger; provided, however, that the Committee may, at any time prior to the
consummation of such merger, consolidation or other business reorganization,
direct that all, but not less than all, outstanding Stock Options be canceled as
of the effective date of such merger, consolidation or other business
reorganization in exchange for a cash payment per share of Stock equal to the
excess (if any) of the value exchanged for an outstanding share of Stock in such
merger, consolidation or other business reorganization over the Exercise Price
of the Stock Option being canceled; provided, further, that in the event the
Exercise Price of outstanding Stock Options exceed the value to be exchanged for
an outstanding share of Stock (an “Underwater Stock Option”) in such merger,
consolidation or other business reorganization, the Committee may, in its
discretion, cancel and terminate such Underwater Stock Options without the
consent of the holder of the Stock Option and without any payment to such
holder.

Section 3.5 Delivery of Shares. Delivery of shares of Stock or other amounts
under the Plan shall be subject to the following:

(a) Compliance with Applicable Laws. Notwithstanding any other provision of the
Plan, the Company shall have no obligation to deliver any shares of Stock or
make any other distribution of benefits under the Plan unless such delivery or
distribution complies with all applicable laws (including, the requirements of
the Securities Act), and the applicable requirements of any Exchange or similar
entity.

(b) Certificates. To the extent that the Plan provides for the issuance of
shares of Stock, the issuance may be effected on a non-certificated basis, to
the extent not prohibited by applicable law or the applicable rules of any
Exchange.

ARTICLE 4 - CHANGE IN CONTROL

Section 4.1 Consequence of a Change in Control. Subject to the provisions of
Section 2.4 (relating to vesting and acceleration) and Section 3.4 (relating to
the adjustment of shares), and except as otherwise provided in the Plan or as
determined by the Committee and set forth in the terms of any Award Agreement or
as set forth in an employment, change in control, or severance agreement entered
into by and between the Company and/or the Bank and an Employee:

(a) Upon a Change in Control, all Stock Options then held by the Participant
shall become fully earned and exercisable (subject to the expiration provisions
otherwise applicable to the Stock Option).

(b) Upon a Change in Control, all Awards of Restricted Stock described in
Section 2.1(b) shall become fully earned and vested immediately.

Section 4.2 Definition of Change in Control. For purposes of this Plan and any
related Award Agreement, the term “Change in Control” shall mean the
consummation by the Company or the Bank, in a single transaction or series of
related transactions, of any of the following:

(a) Merger: The Company or the Bank merges into or consolidates with another
entity, or merges another bank or corporation into the Company or the Bank, and
as a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;

 

8



--------------------------------------------------------------------------------

(b) Acquisition of Significant Share Ownership: A person or persons acting in
concert has or have become the beneficial owner of 25% or more of a class of the
Company’s or the Bank’s Voting Securities; provided, however, this clause
(b) shall not apply to beneficial ownership of the Company’s or the Bank’s
voting shares held in a fiduciary capacity by an entity of which the Company
directly or indirectly beneficially owns 50% or more of its outstanding Voting
Securities;

(c) Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (c), each director who is first elected by the
board (or first nominated by the board for election by the stockholders) by a
vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period shall be deemed to have also been a director at
the beginning of such period or who is appointed as a director as a result of a
directive, supervisory agreement or order issued by the primary federal
regulator of the Company or the Bank or by the Federal Deposit Insurance
Corporation shall be deemed to have also been a director at the beginning of
such period; or

(d) Sale of Assets: The Company or the Bank sells to a third party all or
substantially all of its assets.

Notwithstanding the foregoing, in the event that an Award constitutes Deferred
Compensation, and the settlement of, or distribution of benefits under, such
Award is to be triggered solely by a Change in Control, then with respect to
such Award, a Change in Control shall be defined as required under Code
Section 409A, as in effect at the time of such transaction.

ARTICLE 5 – COMMITTEE

Section 5.1 Administration. The Plan shall be administered by the members of the
Compensation Committee of the Company who are Disinterested Board Members. If
the Committee consists of fewer than two Disinterested Board Members, then the
Board shall appoint to the Committee such additional Disinterested Board Members
as shall be necessary to provide for a Committee consisting of at least two
Disinterested Board Members. Any members of the Committee who do not qualify as
Disinterested Board Members shall abstain from participating in any discussion
or decision to make or administer Awards that are made to Participants who at
the time of consideration for such Award are persons subject to the short-swing
profit rules of Section 16 of the Exchange Act. The Board (or if necessary to
maintain compliance with the applicable listing standards, those members of the
Board who are “independent directors” under the corporate governance statutes or
rules of any Exchange on which the Company lists, has listed or seeks to list
its securities) may, in their discretion, take any action and exercise any
power, privilege or discretion conferred on the Committee under the Plan with
the same force and effect under the Plan as if done or exercised by the
Committee.

Section 5.2 Powers of Committee. The administration of the Plan by the Committee
shall be subject to the following:

(a) The Committee will have the authority and discretion to select from among
the Company’s and its Subsidiaries’ Employees and Directors who shall receive
Awards, to determine the time or times of receipt, to determine the types of
Awards and the number of shares covered by the Awards, to establish the terms,
conditions, features (including automatic exercise in accordance with
Section 7.18 hereof), restrictions (including without limitation, provisions
relating to non-competition, non-solicitation and confidentiality), and other
provisions of such Awards (subject to the restrictions imposed by Article 6), to
cancel or suspend Awards and to reduce, eliminate or accelerate any restrictions
or vesting requirements

 

9



--------------------------------------------------------------------------------

applicable to an Award at any time after the grant of the Award or to extend the
time period to exercise a Stock Option, provided that such extension is
consistent with Code Section 409A. Notwithstanding the foregoing, the Committee
will not have the authority or discretion to accelerate the vesting requirements
applicable to an Award (except to the extent permitted pursuant to Sections 2.4
and 4.1 hereof).

(b) The Committee will have the authority and discretion to interpret the Plan,
to establish, amend and rescind any rules and regulations relating to the Plan,
and to make all other determinations that may be necessary or advisable for the
administration of the Plan.

(c) The Committee will have the authority to define terms not otherwise defined
herein.

(d) Any interpretation of the Plan by the Committee and any decision made by it
under the Plan is final and binding on all persons.

(e) In controlling and managing the operation and administration of the Plan,
the Committee shall take action in a manner that conforms to the articles of
incorporation and bylaws of the Company and applicable corporate law.

(f) The Committee will have the authority to: (i) suspend a Participant’s right
to exercise a Stock Option during a blackout period (or similar restricted
period) or to exercise in a particular manner (i.e., such as a “cashless
exercise” or “broker-assisted exercise”) to the extent that the Committee deems
it necessary or in the best interests of the Company in order to comply with the
securities laws and regulations issued by the SEC (the “Blackout Period”); and
(ii) to extend the period to exercise a Stock Option by a period of time equal
to the Blackout Period, provided that such extension does not violate
Section 409A of the Code, the Incentive Stock Option requirements or applicable
laws and regulations.

Section 5.3 Delegation by Committee. Except to the extent prohibited by
applicable law, the applicable rules of an Exchange upon which the Company lists
its shares or the Plan, or as necessary to comply with the exemptive provisions
of Rule 16b-3 promulgated under the Exchange Act, the Committee may allocate all
or any portion of its responsibilities and powers to any one or more of its
members and may delegate all or any part of its responsibilities and powers to
any person or persons selected by it, including: (a) delegating to a committee
of one or more members of the Board who are not “non-employee directors,” within
the meaning of Rule 16b-3, the authority to grant Awards under the Plan to
eligible persons who are not then subject to Section 16 of the Exchange Act; or
(b) delegating to a committee of one or more members of the Board who would be
eligible to serve on the Compensation Committee of the Company pursuant to the
listing requirements imposed by any Exchange on which the Company lists, has
listed or seeks to list its securities, the authority to grant awards under the
Plan. The acts of such delegates shall be treated hereunder as acts of the
Committee and such delegates shall report regularly to the Committee regarding
the delegated duties and responsibilities and any Awards so granted. Any such
allocation or delegation may be revoked by the Committee at any time.

Section 5.4 Information to be Furnished to Committee. As may be permitted by
applicable law, the Company and its Subsidiaries shall furnish the Committee
with such data and information as it determines may be required for it to
discharge its duties. The records of the Company and its Subsidiaries as to a
Participant’s employment, termination of employment, leave of absence,
reemployment and compensation shall be conclusive on all persons unless
determined by the Committee to be manifestly incorrect. Subject to applicable
law, Participants and other persons entitled to benefits under the Plan must
furnish the Committee such evidence, data or information as the Committee
considers desirable to carry out the terms of the Plan.

 

10



--------------------------------------------------------------------------------

Section 5.5 Committee Action. The Committee shall hold such meetings, and may
make such administrative rules and regulations, as it may deem proper. A
majority of the members of the Committee shall constitute a quorum, and the
action of a majority of the members of the Committee present at a meeting at
which a quorum is present, as well as actions taken pursuant to the unanimous
written consent of all of the members of the Committee without holding a
meeting, shall be deemed to be actions of the Committee. Subject to Section 5.1,
all actions of the Committee shall be final and conclusive and shall be binding
upon the Company, Participants and all other interested parties. Any person
dealing with the Committee shall be fully protected in relying upon any written
notice, instruction, direction or other communication signed by a member of the
Committee or by a representative of the Committee authorized to sign the same in
its behalf.

ARTICLE 6 - AMENDMENT AND TERMINATION

Section 6.1 General. The Board may, as permitted by law, at any time, amend or
terminate the Plan, and may amend any Award Agreement, provided that no
amendment or termination (except as provided in Section 2.5, Section 3.4 and
Section 6.2) may cause the Award to violate Code Section 409A, may cause the
repricing of a Stock Option, or, in the absence of written consent to the change
by the affected Participant (or, if the Participant is not then living, the
affected beneficiary), adversely impair the rights of any Participant or
beneficiary under any Award granted under the Plan prior to the date such
amendment is adopted by the Board; provided, however, that, no amendment may
(a) materially increase the benefits accruing to Participants under the Plan,
(b) materially increase the aggregate number of securities which may be issued
under the Plan, other than pursuant to Section 3.4, or (c) materially modify the
requirements for participation in the Plan, unless the amendment under (a), (b)
or (c) above is approved by the Company’s stockholders.

Section 6.2 Amendment to Conform to Law and Accounting Changes. Notwithstanding
any provision in this Plan or any Award Agreement to the contrary, the Committee
may amend the Plan or any Award Agreement, to take effect retroactively or
otherwise, as deemed necessary or advisable for the purpose of: (i) conforming
the Plan or the Award Agreement to any present or future law relating to plans
of this or similar nature (including, but not limited to, Code Section 409A); or
(ii) avoiding an accounting treatment resulting from an accounting pronouncement
or interpretation thereof issued by the SEC or Financial Accounting Standards
Board subsequent to the adoption of the Plan or the making of the Award affected
thereby, which, in the sole discretion of the Committee, may materially and
adversely affect the financial condition or results of operations of the
Company. By accepting an Award under this Plan, each Participant agrees and
consents to any amendment made pursuant to this Section 6.2 or Section 2.5 to
any Award granted under the Plan without further consideration or action.

ARTICLE 7 - GENERAL TERMS

Section 7.1 No Implied Rights.

(a) No Rights to Specific Assets. Neither a Participant nor any other person
shall by reason of participation in the Plan acquire any right in or title to
any assets, funds or property of the Company or any Subsidiary whatsoever,
including any specific funds, assets, or other property which the Company or any
Subsidiary, in its sole discretion, may set aside in anticipation of a liability
under the Plan. A Participant shall have only a contractual right to the shares
of Stock or amounts, if any, payable or distributable under the Plan, unsecured
by any assets of the Company or any Subsidiary, and nothing contained in the
Plan shall constitute a guarantee that the assets of the Company or any
Subsidiary shall be sufficient to pay any benefits to any person.
Notwithstanding the foregoing, the Company may establish a Trust in accordance
with Article 8, herein, related to the acquisition and subsequent distribution
of Stock associated with Restricted Stock Awards.

 

11



--------------------------------------------------------------------------------

(b) No Contractual Right to Employment or Future Awards. The Plan does not
constitute a contract of employment, and selection as a Participant will not
give any participating Employee the right to be retained in the employ of the
Company or any Subsidiary or any right or claim to any benefit under the Plan,
unless such right or claim has specifically accrued under the terms of the Plan.
No individual shall have the right to be selected to receive an Award under the
Plan, or, having been so selected, to receive a future Award under the Plan.

(c) No Rights as a Stockholder. Except as otherwise provided in the Plan or in
the Award Agreement, no Award under the Plan shall confer upon the holder
thereof any rights as a stockholder of the Company prior to the date on which
the individual fulfills all conditions for receipt of such rights.

Section 7.2 Transferability. Except as otherwise so provided by the Committee,
ISOs under the Plan are not transferable except: (i) as designated by the
Participant by will or by the laws of descent and distribution; (ii) to a trust
established by the Participant, if under Code Section 671 and applicable state
law, the Participant is considered the sole beneficial owner of the Stock Option
while held in trust; or (iii) between spouses incident to a divorce or pursuant
to a domestic relations order, provided, however, in the case of a transfer
within the meaning of this paragraph (iii), the Stock Option shall not qualify
as an ISO as of the day of such transfer. The Committee shall have the
discretion to permit the transfer of vested Stock Options (other than ISOs)
under the Plan; provided, however, that such transfers shall be limited to
Immediate Family Members of Participants, trusts and partnerships established
for the primary benefit of such family members or to charitable organizations,
and; provided, further, that such transfers are not made for consideration to
the Participant.

Awards of Restricted Stock shall not be transferable prior to the time that such
Awards vest in the Participant.

Section 7.3 Designation of Beneficiaries. A Participant hereunder may file with
the Company a written designation of a beneficiary or beneficiaries under this
Plan and may from time to time revoke or amend any such designation
(“Beneficiary Designation”). Any designation of beneficiary under this Plan
shall be controlling over any other disposition, testamentary or otherwise
(unless such disposition is pursuant to a domestic relations order); provided,
however, that if the Committee is in doubt as to the entitlement of any such
beneficiary to any Award, the Committee may determine to recognize only the
legal representative of the Participant, in which case the Company, the
Committee and the members thereof shall not be under any further liability to
anyone.

Section 7.4 Non-Exclusivity. Neither the adoption of this Plan by the Board nor
the submission of the Plan to the stockholders of the Company for approval shall
be construed as creating any limitations on the power of the Board or the
Committee to adopt such other incentive arrangements as either may deem
desirable, including, without limitation, the granting of Restricted Stock
Awards or Stock Options and such arrangements may be either generally applicable
or applicable only in specific cases.

Section 7.5 Award Agreement. Each Award granted under the Plan shall be
evidenced by an Award Agreement signed by the Participant. A copy of the Award
Agreement, in any medium chosen by the Committee, shall be provided (or made
available electronically) to the Participant.

Section 7.6 Form and Time of Elections/Notification Under Code Section 83(b).
Unless otherwise specified herein, each election required or permitted to be
made by any Participant or other person entitled to benefits under the Plan, and
any permitted modification or revocation thereof, shall be filed with the
Company at such times, in such form, and subject to such restrictions and
limitations, not inconsistent with the terms of the Plan, as the Committee shall
require. Notwithstanding anything herein

 

12



--------------------------------------------------------------------------------

to the contrary, the Committee may, on the date of grant or at a later date, as
applicable, prohibit an individual from making an election under Code
Section 83(b). If the Committee has not prohibited an individual from making
this election, an individual who makes this election shall notify the Committee
of the election within ten (10) days of filing notice of the election with the
Internal Revenue Service. This requirement is in addition to any filing and
notification required under the regulations issued under the authority of Code
Section 83(b).

Section 7.7 Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information upon which the person is
acting considers pertinent and reliable, and signed, made or presented by the
proper party or parties.

Section 7.8 Tax Withholding. Where a Participant is entitled to receive shares
of Stock upon the vesting or exercise of an Award, the Company shall have the
right to require such Participant to pay to the Company the amount of any tax
that the Company is required to withhold with respect to such vesting or
exercise, or, in lieu thereof, to retain, or to sell without notice, a
sufficient number of shares of Stock to cover the minimum amount required to be
withheld. To the extent determined by the Committee, a Participant shall have
the right to direct the Company to satisfy the minimum amount (or an amount up
to a Participant’s highest marginal tax rate provided such withholding does not
trigger liability accounting under FASB ASC Topic 718 or its successor) required
for federal, state and local tax withholding by: (i) with respect to a Stock
Option, reducing the number of shares of Stock subject to the Stock Option
(without issuance of such shares of Stock to the Stock Option holder) by a
number equal to the quotient of (a) the total minimum amount of required tax
withholding divided by (b) the excess of the Fair Market Value of a share of
Stock on the exercise date over the Exercise Price per share of Stock; and
(ii) with respect to Restricted Stock Awards, withholding a number of shares
(based on the Fair Market Value on the vesting date) otherwise vesting that
would satisfy the minimum amount of required tax withholding (or an amount up to
a Participant’s highest marginal rate provided such withholding does not trigger
liability accounting under FASB ASC Topic 718 or its successor). Provided there
are no adverse accounting consequences to the Company (a requirement to have
liability classification of an award under FASB ASC Topic 718 is an adverse
consequence), a Participant who is not required to have taxes withheld may
request to the Company to withhold in accordance with the preceding sentence as
if the Award were subject to minimum tax withholding requirements or up to such
Participant’s highest marginal tax rate.

Section 7.9 Action by Company or Subsidiary. Any action required or permitted to
be taken by the Company or any Subsidiary shall be by resolution of its board of
directors, or by action of one or more members of the Board (including a
committee of the Board) who are duly authorized to act for the Board, or (except
to the extent prohibited by applicable law or applicable rules of the Exchange
on which the Company lists its securities) by a duly authorized officer of the
Company or such Subsidiary.

Section 7.10 Successors. All obligations of the Company under the Plan shall be
binding upon and inure to the benefit of any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business,
stock, and/or assets of the Company.

Section 7.11 Indemnification. To the fullest extent permitted by law and the
Company’s governing documents, each person who is or shall have been a member of
the Committee, or of the Board, or an officer of the Company to whom authority
was delegated in accordance with Section 5.3, or a Plan Trustee, or an Employee
of the Company, shall be indemnified and held harmless by the Company against
and from any loss (including amounts paid in settlement), cost, liability or
expense (including reasonable attorneys’ fees) that may be imposed upon or
reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which

 

13



--------------------------------------------------------------------------------

he or she may be involved by reason of any action taken or failure to act under
the Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf, unless such loss, cost, liability, or
expense is a result of his or her own willful misconduct or except as expressly
provided by statute or regulation. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s charter or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless. The foregoing right to indemnification shall include the right to be
paid by the Company the expenses incurred in defending any such proceeding in
advance of its final disposition, provided, however, that, if required by
applicable law, an advancement of expenses shall be made only upon delivery to
the Company of an undertaking, by or on behalf of such persons to repay all
amounts so advanced if it shall ultimately be determined by final judicial
decision from which there is no further right to appeal that such person is not
entitled to be indemnified for such expenses.

Section 7.12 No Fractional Shares. Unless otherwise permitted by the Committee,
no fractional shares of Stock shall be issued or delivered pursuant to the Plan
or any Award. The Committee shall determine whether cash or other property shall
be issued or paid in lieu of fractional shares or whether such fractional shares
or any rights thereto shall be forfeited or otherwise eliminated by rounding
down.

Section 7.13 Governing Law. The Plan, all Awards granted hereunder, and all
actions taken in connection herewith shall be governed by and construed in
accordance with the laws of the State of Maryland without reference to
principles of conflict of laws, except as superseded by applicable federal law.
The federal and state courts located in the State of Maryland, shall have
exclusive jurisdiction over any claim, action, complaint or lawsuit brought
under the terms of the Plan. By accepting any award under this Plan, each
Participant and any other person claiming any rights under the Plan agrees to
submit himself or herself and any legal action that the Participant brings under
the Plan, to the sole jurisdiction of such courts for the adjudication and
resolution of any such disputes.

Section 7.14 Benefits Under Other Plans. Except as otherwise provided by the
Committee or as set forth in a Qualified Retirement Plan, Awards to a
Participant (including the grant and the receipt of benefits) under the Plan
shall be disregarded for purposes of determining the Participant’s benefits
under, or contributions to, any Qualified Retirement Plan, non-qualified plan
and any other benefit plans maintained by the Participant’s employer. The term
“Qualified Retirement Plan” means any plan of the Company or a Subsidiary that
is intended to be qualified under Code Section 401(a).

Section 7.15 Validity. If any provision of this Plan is determined to be illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision has never been included herein.

Section 7.16 Notice. Unless otherwise provided in an Award Agreement, all
written notices and all other written communications to the Company provided for
in the Plan or in any Award Agreement, shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid, or sent
by facsimile, email or prepaid overnight courier to the Company at its principal
executive office. Such notices, demands, claims and other communications shall
be deemed given:

(a) in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;

(b) in the case of certified or registered U.S. mail, five (5) days after
deposit in the U.S. mail; or

 

14



--------------------------------------------------------------------------------

(c) in the case of facsimile or email, the date upon which the transmitting
party received confirmation of receipt; provided, however, that in no event
shall any such communications be deemed to be given later than the date they are
actually received, provided they are actually received.

In the event a communication is not received, it shall only be deemed received
upon the showing of an original of the applicable receipt, registration or
confirmation from the applicable delivery service. Communications that are to be
delivered by U.S. mail or by overnight service to the Company shall be directed
to the attention of the Corporate Secretary, unless otherwise provided in the
Participant’s Award Agreement.

Section 7.17 Forfeiture Events.

(a) The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture or recoupment upon the occurrence of certain
specified events, in addition to any otherwise applicable vesting conditions of
an Award. Such events include, but are not limited to, termination of employment
for cause, termination of the Participant’s provision of Services to the Company
or any Subsidiary, violation of material Company or Subsidiary policies, breach
of noncompetition, confidentiality, or other restrictive covenants that may
apply to the Participant, or other conduct of the Participant that is
detrimental to the business or reputation of the Company or any Subsidiary.

(b) If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the federal securities laws, any
Participant who is subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002 or who is subject to recoupment under Section 954 of
the Dodd-Frank Act shall reimburse the Company the amount of any payment in
settlement of an Award earned or accrued during the twelve month period
following the first public issuance or filing with the SEC (whichever first
occurred) of the financial document embodying such financial reporting
requirement.

In addition, Awards granted hereunder are subject to any recoupment policy
adopted by the Board from time to time, whether such policy shall have been
adopted prior to or following a Participant’s receipt of an Award.

Section 7.18 Automatic Exercise. In the sole discretion of the Committee
exercised in accordance with Section 5.2(a) above, any Stock Options that are
exercisable but unexercised as of the day immediately before the tenth
anniversary of the date of grant may be automatically exercised, in accordance
with procedures established for this purpose by the Committee, but only if the
exercise price is less than the Fair Market Value of a share of Stock on such
date and the automatic exercise will result in the issuance of at least one
(1) whole share of Stock to the Participant after payment of the exercise price
and any applicable minimum tax withholding requirements. Payment of the exercise
price and any applicable tax withholding requirements shall be made by a net
settlement of the Stock Option whereby the number of shares of Stock to be
issued upon exercise are reduced by a number of shares having a Fair Market
Value on the date of exercise equal to the exercise price and any applicable
minimum tax withholding.

Section 7.19 Regulatory Requirements. It is intended that this Plan and the
Awards issued hereunder comply with all applicable regulatory requirements,
including but not limited to 12 CFR § 239.63(a) as it applies to management
stock benefit plans implemented within 12 months following a mutual-to-stock
conversion. Notwithstanding anything to the contrary in this Plan or in any
Award Agreement, the Plan and the Awards will be administered and interpreted in
a manner consistent with all

 

15



--------------------------------------------------------------------------------

applicable regulatory requirements, including but not limited to those set forth
at Section 3.3 and the following:

(a)    Stock Options and Restricted Stock Awards may not begin to vest earlier
than one (1) year after the date of shareholder approve the Plan, and may not
vest more rapidly than 20% per year;

(b)    accelerated vesting of Stock Options and Restricted Stock Awards will not
be permitted except for death or Disability of a Participant or upon a Change in
Control;

(c)    executive officers or directors must exercise or forfeit their Stock
Options in the event the Company becomes critically undercapitalized, is subject
to enforcement action by the Board of Governors of the Federal Reserve System,
or receives a capital directive; and

(d)    the grant and settlement of Awards under this Plan shall be conditioned
upon and subject to compliance with Section 18(k) of the Federal Deposit
Insurance Act, 12 U.S.C. 1828(k), and the rules and regulations promulgated
thereunder.

Section 7.20 Stockholder Approval. The Plan must be approved by a vote of the
majority of the total votes eligible to be cast at a meeting of stockholders of
the Company. Thereafter, material amendments to the Plan, if any, shall be
approved by a majority of the votes cast by stockholders of the Company at a
meeting of stockholders held in the future not earlier than September 28, 2019
or such greater vote as may be required by law or requirements of any Exchange
on which the Common Stock may be listed.

Section 7.21 Requirement of Notification Upon Disqualifying Disposition Under
Section 421(b) of the Code. If any Participant shall make any disposition of
shares of Stock delivered pursuant to the exercise of Incentive Stock Options
under the circumstances described in Section 421(b) of the Code (relating to
certain disqualifying dispositions), such Participant shall notify the Company
of such disposition within ten days thereof.

Section 7.22 Section 16 of Exchange Act. It is the intent of the Company that
the Awards and transactions permitted by Awards be interpreted in a manner that,
in the case of Participants who are or may be subject to Section 16 of the
Exchange Act, qualify, to the maximum extent compatible with the express terms
of the Award, for exemption from matching liability under Rule 16b-3 promulgated
under the Exchange Act. Notwithstanding the foregoing, the Company shall have no
liability to any Participant for Section 16 consequences of Awards or events
affecting Awards if an Award or event does not so qualify.

Section 7.23 Compliance with Law. Shares of Stock shall not be issued with
respect to any Award granted under the Plan unless the issuance and delivery of
such Stock shall comply with all relevant provisions of applicable law,
including, without limitation, the Securities Act of 1933, as amended, the rules
and regulations promulgated thereunder, any applicable state securities laws and
the requirements of any Exchange upon which the Stock may then be listed.

Section 7.24 Necessary Approvals. The inability of the Company to obtain any
necessary authorizations, approvals or letters of non-objection from any
regulatory body or authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any shares of Stock issuable hereunder shall
relieve the Company of any liability with respect to the non-issuance or sale of
such Stock.

 

16



--------------------------------------------------------------------------------

Section 7.25 Representations and Warranties of Participants. As a condition to
the exercise of any Stock Option or the delivery of Stock in accordance with an
Award, the Company may require the person exercising the Stock Option or
receiving delivery of the Stock to make such representations and warranties as
may be necessary to assure the availability of an exemption from the
registration requirements of federal or state securities law.

Section 7.26 Cash Payment in Lieu of Delivery of Shares. Upon the exercise of an
Stock Option, the Committee, in its sole and absolute discretion, may make a
cash payment to the Participant, in whole or in part, in lieu of the delivery of
shares of Stock. Such cash payment to be paid in lieu of delivery of Stock shall
be equal to the difference between the Fair Market Value of the Stock on the
date of the Stock Option exercise and the exercise price per share of the Stock
Option. Such cash payment shall be in exchange for the cancellation of such
Stock Option. Such cash payment shall not be made in the event that such
transaction would result in liability to the Participant or the Company under
Section 16(b) of the Exchange Act and regulations promulgated thereunder, or
subject the Participant to additional tax liabilities related to such cash
payments pursuant to Section 409A of the Code. The Committee may, in its sole
discretion, determine that upon a Change in Control of the Company each
outstanding Stock Option shall be cancelled in exchange for a cash payment equal
to the difference between the Fair Market Value of the shares of Common Stock on
the date of the Stock Option cancellation and the Exercise Price per share of
the Stock Option.

ARTICLE 8 - TRUST ARRANGEMENT.

Section 8.1 Activities of Trustee. The Trustee shall receive, hold, administer,
invest and make distributions and disbursements from the Trust, if any, in
accordance with the provisions of the Plan and the applicable directions, rules,
regulations, procedures and policies established by the Committee pursuant to
the Plan.

Section 8.2 Management of Trust. It is the intention of this Plan that the
Trustee shall have complete authority and discretion with respect to the
management, control and investment of the Trust, and that the Trustee shall
invest all assets of the Trust, except those attributable to cash dividends paid
with respect to unearned or unawarded Restricted Stock Awards, in Stock to the
fullest extent practicable, except to the extent that the Trustee determines
that the holding of monies in cash or cash equivalents is necessary to meet the
obligations of the Trust. In performing their duties, the Trustee shall have the
power to do all things and execute such instruments as may be deemed necessary
or proper, including the following powers:

(a)    To invest up to one hundred percent (100%) of all Trust assets in the
Stock without regard to any law now or hereafter in force limiting investments
for Trustee or other fiduciaries. The investment authorized herein may
constitute the only investment of the Trust, and in making such investment, the
Trustee is authorized to purchase Stock from the Company or from any other
source, and such Stock so purchased may be outstanding, newly issued, or
treasury shares.

(b)    To invest any Trust assets not otherwise invested in accordance with
(a) above in such deposit accounts, and certificates of deposit (including those
issued by Chesapeake Bank of Maryland), obligations of the United States
government or its agencies or such other investments as shall be considered the
equivalent of cash.

(c)    To sell, exchange or otherwise dispose of any property at any time held
or acquired by the Trust.

 

17



--------------------------------------------------------------------------------

(d)    To cause stocks, bonds or other securities to be registered in the name
of a nominee, without the addition of words indicating that such security is an
asset of the Trust (but accurate records shall be maintained showing that such
security is an asset of the Trust).

(e)    To hold cash without interest in such amounts as may be in the opinion of
the Trustee reasonable for the proper operation of the Plan and Trust.

(f)    To employ brokers, agents, custodians, consultants and accountants.

(g)    To hire counsel to render advice with respect to their rights, duties and
obligations hereunder, and such other legal services or representation as they
may deem desirable.

(h)    To hold funds and securities representing the amounts to be distributed
to a Participant or his or her beneficiary as a consequence of a dispute as to
the disposition thereof, whether in a segregated account or held in common with
other assets.

(i)    As may be directed by the Committee or the Board from time to time, the
Trustee shall pay to the Company any earnings of the Trust attributable to
unawarded or forfeited Restricted Stock Awards.

Notwithstanding anything herein contained to the contrary, the Trustee shall not
be required to make any inventory, appraisal or settlement or report to any
court, or to secure any order of a court for the exercise of any power herein
contained, or to maintain bond.

Section 8.3 Records and Accounts. The Trustee shall maintain accurate and
detailed records and accounts of all transactions of the Trust, which shall be
available at all reasonable times for inspection by any legally entitled person
or entity to the extent required by applicable law, or any other person
determined by the Committee.

Section 8.4 Earnings. All earnings, gains and losses with respect to Trust
assets shall be allocated in accordance with a reasonable procedure adopted by
the Committee, to bookkeeping accounts for Participants or to the general
account of the Trust, depending on the nature and allocation of the assets
generating such earnings, gains and losses. In particular, any earnings on cash
dividends received with respect to Restricted Stock Awards shall be allocated to
accounts for Participants, except to the extent that such cash dividends are
distributed to Participants, if such Shares are the subject of outstanding
Restricted Stock Awards, or, otherwise held by the Trust or returned to the
Company.

Section 8.5 Expenses. All costs and expenses incurred in the operation and
administration of this Plan, including those incurred by the Trustee, shall be
paid by the Company or, if not so paid, then paid from the cash assets of the
Trust.

Section 8.6 Indemnification. Subject to the requirements and limitations of
applicable laws and regulations, the Company shall indemnify, defend and hold
the Trustee harmless against all claims, expenses and liabilities arising out of
or related to the exercise of the Trustee’s powers and the discharge of their
duties hereunder, unless the same shall be due to their gross negligence or
willful misconduct.

Section 8.7 Term of Trust. The Trust, if established, shall remain in effect
until the earlier of (i) termination by the Committee, (ii) the distribution of
all assets of the Trust, or (iii) 21 years from the Effective Date. Termination
of the Trust shall not affect any Restricted Stock Award previously granted, and
such Restricted Stock Award shall remain valid and in effect until they have
been earned and paid, or by their terms expire or are forfeited.

 

18



--------------------------------------------------------------------------------

Section 8.8 Tax Status of Trust. It is intended that the Trust established
hereby shall be treated as a grantor trust of the Company under the provisions
of Section 671 et seq. of the Code.

ARTICLE 9 - DEFINED TERMS; CONSTRUCTION

Section 9.1 In addition to the other definitions contained herein, unless
otherwise specifically provided in an Award Agreement, the following definitions
shall apply:

“10% Stockholder” means an individual who, at the time of grant, owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company.

“Award” means any Stock Option or Restricted Stock Award or any or all of them,
or any other right or interest relating to stock or cash, granted to a
Participant under the Plan.

“Award Agreement” means the document (in whatever medium prescribed by the
Committee) which evidences the terms and conditions of an Award under the Plan.
Such document is referred to as an agreement, regardless of whether a
Participant’s signature is required.

“Board” means the Board of Directors of the Company.

“Cause” means: If the Participant is subject to a written employment agreement
(or other similar written agreement) with the Company or a Subsidiary that
provides a definition of termination for “Cause,” then, for purposes of this
Plan, the term “Cause” shall have meaning set forth in such agreement. In the
absence of such a definition, “Cause” means termination because of a
Participant’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, material breach of the Bank’s Code of
Ethics, material violation of the Sarbanes-Oxley requirements for officers of
public companies that in the reasonable opinion of the Chief Executive Officer
of the Bank or the Board will likely cause substantial financial harm or
substantial injury to the reputation of the Bank or the Company, willfully
engaging in actions that in the reasonable opinion of the Board will likely
cause substantial financial harm or substantial injury to the business
reputation of the Bank or the Company, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than routine
traffic violations or similar offenses) or final cease-and-desist order, or
material breach of any provision of the contract.

“Change in Control” has the meaning ascribed to it in Section 4.2.

“Code” means the Internal Revenue Code of 1986, as amended, and any rules,
regulations and guidance promulgated thereunder, as modified from time to time.

“Code Section 409A” means the provisions of Section 409A of the Code and any
rules, regulations and guidance promulgated thereunder, as modified from time to
time.

“Committee” means the Committee acting under Article 5.

“Director” means a member of the Board of Directors of the Company or a
Subsidiary. A “Director Emeritus” shall mean a former member of the Board of
Directors of the Company or a Subsidiary but who continues to be associated with
the Company or a Subsidiary as a Board appointed adviser.

 

19



--------------------------------------------------------------------------------

“Disability” or “Disabled” means: If the Participant is subject to a written
employment agreement (or other similar written agreement) with the Company or a
Subsidiary that provides a definition of “Disability” or “Disabled,” then, for
purposes of this Plan, the terms “Disability” or “Disabled” shall have meaning
set forth in such agreement. In the absence of such a definition, “Disability”
shall be defined in accordance with the Bank’s long-term disability plan. To the
extent that an Award hereunder is subject to Code Section 409A, “Disability” or
“Disabled” shall mean that a Participant: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
Employees. Except to the extent prohibited under Code Section 409A, if
applicable, the Committee shall have discretion to determine if a termination
due to Disability has occurred.

“Disinterested Board Member” means a member of the Board who: (i) is not a
current Employee of the Company or a Subsidiary; (ii) is not a former employee
of the Company or a Subsidiary who receives compensation for prior Services
(other than benefits under a tax-qualified retirement plan) during the taxable
year; (iii) has not been an officer of the Company or a Subsidiary; (iv) does
not receive compensation from the Company or a Subsidiary, either directly or
indirectly, for services as a consultant or in any capacity other than as a
Director except in an amount for which disclosure would not be required pursuant
to Item 404 of SEC Regulation S-K in accordance with the proxy solicitation
rules of the SEC, as amended or any successor provision thereto; and (v) does
not possess an interest in any other transaction, and is not engaged in a
business relationship for which disclosure would be required pursuant to Item
404(a) of SEC Regulation S-K under the proxy solicitation rules of the SEC, as
amended or any successor provision thereto. The term Disinterested Board Member
shall be interpreted in such manner as shall be necessary to conform to the
requirements of Rule 16b-3 promulgated under the Exchange Act and the corporate
governance standards imposed on compensation committees under the listing
requirements imposed by any Exchange on which the Company lists or seeks to list
its securities.

“Eligible Participant” shall mean a person serving as an Employee or Director of
the Company or any Subsidiary and who is eligible to receive an Award in
accordance with the Plan.

“Employee” means any person employed by the Company or any Subsidiary. Directors
who are also employed by the Company or a Subsidiary shall be considered
Employees under the Plan.

“Exchange” means any national securities exchange on which the Stock may from
time to time be listed or traded.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Exercise Price” means the price established with respect to a Stock Option
pursuant to Section 2.2.

“Fair Market Value” on any date, means: (i) if the Stock is listed on an
Exchange, the closing sales price on such Exchange or over such system on such
date or, in the absence of reported sales on such date, the closing sales price
on the immediately preceding date on which sales were reported; or (ii) if the
Stock is not listed on a securities exchange, “Fair Market Value” shall mean a
price determined by the Committee in good faith on the basis of objective
criteria consistent with the requirements of Code Section 422 and applicable
provisions of Section 409A.

 

20



--------------------------------------------------------------------------------

“Good Reason” termination of employment means: A termination of employment by an
Employee Participant shall be deemed a termination of employment for “Good
Reason” as a result of the Participant’s resignation from the employ of the
Company or any Subsidiary upon the occurrence of any of the following events:

(i) a material diminution in Participant’s base compensation;

(ii) a material diminution in Participant’s authority, duties or
responsibilities;

(iii) a change in the geographic location at which Participant must perform his
or her duties that is more than thirty-five (35) miles from the location of
Participant’s principal workplace on the date of the applicable Award Agreement;
or

(iv) in the event a Participant is a party to an employment, change in control,
severance or similar agreement that provides a definition for “Good Reason” or a
substantially similar term, then the occurrence of any event set forth in such
definition.

“Immediate Family Member” means with respect to any Participant: (i) any of the
Participant’s children, stepchildren, grandchildren, parents, stepparents,
grandparents, spouses, former spouses, siblings, nieces, nephews,
mothers-in-law, fathers-in-law, sons-in-law, daughters-in-law, brothers-in-law
or sisters-in-law, including relationships created by adoption; (ii) any natural
person sharing the Participant’s household (other than as a tenant or employee,
directly or indirectly, of the Participant); (iii) a trust in which any
combination of the Participant and persons described in section (i) and (ii)
above own more than fifty percent (50%) of the beneficial interests; (iv) a
foundation in which any combination of the Participant and persons described in
sections (i) and (ii) above control management of the assets; or (v) any other
corporation, partnership, limited liability company or other entity in which any
combination of the Participant and persons described in sections (i) and (ii)
above control more than fifty percent (50%) of the voting interests.

“Involuntary Termination” means the Termination of Service of a Participant by
the Company or Subsidiary (other than termination for Cause) or termination of
employment by an Employee Participant for Good Reason.

“ISO” or “Incentive Stock Option” has the meaning ascribed to it in
Section 2.1(a).

“Non-Qualified Option” or “Non-Qualified Stock Option” means the right to
purchase shares of Stock that is either: (i) granted to a Participant who is not
an Employee; or (ii) granted to an Employee and either is not designated by the
Committee to be an ISO or does not satisfy the requirements of Section 422 of
the Code.

“Participant” means any individual who has received, and currently holds, an
outstanding Award under the Plan.

“Restricted Stock” or “Restricted Stock Award” has the meaning ascribed to it in
Sections 2.1(b) and 2.3.

“Restriction Period” has the meaning set forth in Section 2.4(b)(iii).

“SEC” means the United States Securities and Exchange Commission

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

21



--------------------------------------------------------------------------------

“Service” means service as an Employee or non-employee Director of the Company
or a Subsidiary, as the case may be, and shall include service as a Director
Emeritus or advisory director. Service shall not be deemed interrupted in the
case of sick leave, military leave or any other absence approved by the Company
or a Subsidiary, in the case of transferees between payroll locations or between
the Company, a Subsidiary or a successor. A non-employee Director who continues
in Service as a Director Emeritus or advisory director shall be deemed to be in
Service of the Company for purposes of vesting of Awards and exercise of Stock
Options.

“Stock” means the common stock of the Company, $0.01 par value per share.

“Stock Option” has the meaning ascribed to it in Section 2.1(a) and 2.2.

“Subsidiary” means any corporation, affiliate, bank or other entity which would
be a subsidiary corporation with respect to the Company as defined in Code
Section 424(f) and, other than with respect to an ISO, shall also mean any
partnership or joint venture in which the Company and/or other Subsidiary owns
more than 50% of the capital or profits interests.

“Termination of Service” means the first day occurring on or after a grant date
on which the Participant ceases to be an Employee or Director (including a
Director Emeritus or advisory director) of the Company or any Subsidiary,
regardless of the reason for such cessation, subject to the following:

(i) The Participant’s cessation as an Employee shall not be deemed to occur by
reason of the transfer of the Participant between the Company and a Subsidiary
or between two Subsidiaries.

(ii) The Participant’s cessation as an Employee shall not be deemed to occur by
reason of the Participant’s being on a bona fide leave of absence from the
Company or a Subsidiary approved by the Company or Subsidiary otherwise
receiving the Participant’s Services, provided such leave of absence does not
exceed six months, or if longer, so long as the Employee retains a right to
reemployment with the Company or Subsidiary under an applicable statute or by
contract. For these purposes, a leave of absence constitutes a bona fide leave
of absence only if there is a reasonable expectation that the Employee will
return to perform Services for the Company or Subsidiary. If the period of leave
exceeds six months and the Employee does not retain a right to reemployment
under an applicable statute or by contract, the employment relationship is
deemed to terminate on the first day immediately following such six month
period. For purposes of this sub-section, to the extent applicable, an
Employee’s leave of absence shall be interpreted by the Committee in a manner
consistent with Treasury Regulation Section 1.409A-1(h)(1).

(iii) If, as a result of a sale or other transaction, the Subsidiary for whom
Participant is employed (or to whom the Participant is providing Services)
ceases to be a Subsidiary, and the Participant is not, following the
transaction, an Employee of the Company or an entity that is then a Subsidiary,
then the occurrence of such transaction shall be treated as the Participant’s
Termination of Service caused by the Participant being discharged by the entity
for whom the Participant is employed or to whom the Participant is providing
Services.

(iv) Except to the extent Section 409A of the Code may be applicable to an
Award, and subject to the foregoing paragraphs of this sub-section, the
Committee shall have discretion to determine if a Termination of Service has
occurred and the date on which it occurred. In the event that any Award under
the Plan constitutes Deferred Compensation (as defined in Section 2.5 hereof),
the term Termination of Service shall be interpreted by the Committee in a
manner

 

22



--------------------------------------------------------------------------------

consistent with the definition of “Separation from Service” as defined under
Code Section 409A and under Treasury Regulation Section 1.409A-1(h)(ii). For
purposes of this Plan, a “Separation from Service” shall have occurred if the
Bank and Participant reasonably anticipate that no further Services will be
performed by the Participant after the date of the Termination of Service
(whether as an employee or as an independent contractor) or the level of further
Services performed will be less than 50% of the average level of bona fide
Services in the 36 months immediately preceding the Termination of Service. If a
Participant is a “Specified Employee,” as defined in Code Section 409A and any
payment to be made hereunder shall be determined to be subject to Code
Section 409A, then if required by Code Section 409A, such payment or a portion
of such payment (to the minimum extent possible) shall be delayed and shall be
paid on the first day of the seventh month following Participant’s Separation
from Service.

(v) With respect to a Participant who is a Director, cessation as a Director
will not be deemed to have occurred if the Participant continues as a Director
Emeritus or advisory director. With respect to a Participant who is both an
Employee and a Director, termination of employment as an Employee shall not
constitute a Termination of Service for purposes of the Plan so long as the
Participant continues to provide Service as a Director, Director Emeritus or
advisory director.

“Trust” shall mean any grantor trust established by the Company for purposes of
administration of the Plan and shall be referred to as the CBM 2019 Equity
Incentive Plan Trust.

“Trustee” shall mean the trustee or trustees of any Trust established by the
Company for purposes of administration of the Plan. The Committee shall serve as
the Trustee unless or until the Committee shall otherwise appoint a Trustee or
successor trustee.

“Voting Securities” means any securities which ordinarily possess the power to
vote in the election of directors without the happening of any pre-condition or
contingency.

Section 9.2 In this Plan, unless otherwise stated or the context otherwise
requires, the following uses apply:

(a) actions permitted under this Plan may be taken at any time and from time to
time in the actor’s reasonable discretion;

(b) references to a statute shall refer to the statute and any successor
statute, and to all regulations promulgated under or implementing the statute or
its successor, as in effect at the relevant time;

(c) in computing periods from a specified date to a later specified date, the
words “from” and “commencing on” (and the like) mean “from and including,” and
the words “to,” “until” and “ending on” (and the like) mean “to, but excluding”;

(d) references to a governmental or quasi-governmental agency, authority or
instrumentality shall also refer to a regulatory body that succeeds to the
functions of the agency, authority or instrumentality;

(e) indications of time of day mean Eastern Time;

(f) “including” means “including, but not limited to”;

(g) all references to sections, schedules and exhibits are to sections,
schedules and exhibits in or to this Plan unless otherwise specified;

 

23



--------------------------------------------------------------------------------

(h) all words used in this Plan will be construed to be of such gender or number
as the circumstances and context require;

(i) the captions and headings of articles, sections, schedules and exhibits
appearing in or attached to this Plan have been inserted solely for convenience
of reference and shall not be considered a part of this Plan nor shall any of
them affect the meaning or interpretation of this Plan or any of its provisions;

(j) any reference to a document or set of documents in this Plan, and the rights
and obligations of the parties under any such documents, shall mean such
document or documents as amended from time to time, and any and all
modifications, extensions, renewals, substitutions or replacements thereof; and

(k) all accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles in the United States.

 

24